Citation Nr: 1142084	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation based on a need for aid and attendance, or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1957 to July 1961 and from September 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, total left knee replacement with history of osteoarthritis evaluated as 30 percent disabling, prostate cancer evaluated as 10 percent disabling, chip fracture of the first metacarpal of the left foot evaluated as noncompensable, and erectile dysfunction associated with prostate cancer evaluated as noncompensable.

2.  The Veteran uses a wheelchair as a substitute for walking.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran requires aid and attendance due to his service-connected disabilities.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran is housebound due to his service-connected disabilities.



CONCLUSION OF LAW

The requirements for special monthly compensation based on the need for aid and attendance or housebound status have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran in June 2007, VA informed the Veteran of what evidence was required to substantiate a claim for special monthly compensation based on aid and attendance or housebound status, and of his and VA's respective duties for obtaining evidence.  The correspondence did not notify the Veteran that a disability rating and effective date would be assigned, in the event of award of the benefit(s) sought, as required by the Court in Dingess/Hartman.  The Board finds that this deficiency is not prejudicial to the Veteran.  Due to the Board's finding that the preponderance of the evidence is against a finding of entitlement to special monthly compensation, no effective date or disability rating will be assigned.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains private medical records and the statements of the Veteran in support of his claim.  

The Board has considered whether a VA examination is warranted for the issue on appeal, but finds that it is not.  A VA examination and opinion is only required when there is insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In the present case, there is no indication in the record that the Veteran is housebound for VA purposes, or in need of aid and attendance, due to his service-connected disabilities.  As is discussed in further detail below, the private medical records reflect that the Veteran's use of a wheelchair is due to non-service-connected disabilities.  In addition, the Veteran himself has contended that he is housebound due to his non-service-connected disabilities of peripheral neuropathy and back pain.  Based on the foregoing, the Board finds that there is sufficient competent evidence on file to make a decision.  Thus, a VA examination or opinion is not warranted. 
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal Criteria

Special Monthly Compensation

Special Monthly Compensation (SMC) is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation, i.e., "special" monthly compensation is payable. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The term "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service connection disability which it is reasonably certain will remain throughout such Veteran's lifetime.  

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352(a).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling, total left knee replacement with history of osteoarthritis evaluated as 30 percent disabling, prostate cancer evaluated as 10 percent disabling, chip fracture of the first metacarpal of the left foot evaluated as noncompensable, and erectile dysfunction associated with prostate cancer evaluated as noncompensable.

In May 2007, the Veteran filed a claim for SMC.  He stated that he was in the hospital and/or nursing home from March 2006 to March 2007 due to complications from peripheral neuropathy.  He further stated that he had been given a morphine pump, developed a blood clot in his spine, and developed a resulting bruised spinal cord, which in turn paralyzed his left leg and caused a bladder disability.  After being released from the hospital, it was discovered that he had a bedsore, which became septic and required surgery.  The Veteran averred that due to all of the above circumstances, he should be considered housebound. 

Private medical correspondence, dated in December 1997, reflects that the etiology of the Veteran's neuropathy is not known.  

Private medical records dated in January 2004 reflect that he Veteran had a craniotomy due to a right temporal mass, and cystoscopy.  

Medical records dated in February 2006 reflect that the Veteran had a intrathecal pump implantation for chronic nonmalignant pain, failed back syndrome lumbar spine pain management.  

April 2006 private medical records reflect that the Veteran sustained an epidural bleed resulting in a spinal cord injury.  He had complication of sepsis and had motor and sensory deficits to the left lower extremity.  He also had had problems with neurogenic bladder prior to the spinal cord insult and continued to have problems with post-bleed.  An assessment of "recent epidural clot with left leg deficits and neurogenic bowel/bladder" was made.  

January 2007 private medical records reflect that the Veteran had surgery on his buttocks because his wound had not healed.

March 2007 private medical records reflect that the Veteran was given bed rest and was not to sit.  It was noted that he had a diagnosis of sacral ulcer with osteomyelitis, excision of coccyx and partial sacral resection with bilateral gluteal plaque reconstruction.

Correspondence from the Veteran, dated in November 2007, states that he is confined to a wheelchair and cannot drive, that he pays someone to take care of his lawn, take out his garbage, change his bedding (because he cannot reach the far side of the bed), and do his laundry (because the washer and dryer are in the basement).  His son does his grocery shopping for him, and the Veteran has a company take him to his medical appointments.  The Veteran further stated that all he can do outside the house is to go outside to get his mail and newspaper.  

Medical correspondence dated in October 2007 reflects the following:

[The Veteran] underwent a craniotomy for resection of a meningioma back in January of 2004.  We are presently working him up for a large recurrence of this tumor.  With this he is having headaches and some feelings of dizziness.  This gentlemen also had an intrathecal pump placed back in February 2006.  Approximately one month after surgery, he had an intraspinal spontaneous hemorrhage with a cauda equina syndrome.  This bleed has left him with substantial residual left lower extremity weakness.  The patient is not able to ambulate.  He is using a wheelchair for getting around.  He is not able to drive. In light of this, his physical status, especially his ability to perform simple daily functions for himself, is rather limited. 

In his VA form 9, dated in June 2008, the Veteran stated that he was diagnosed with peripheral neuropathy in 2005, that a morphine pump was installed to control the pain, and that his left leg was paralyzed due to complications.  The Veteran further alleges that his peripheral neuropathy is due to Agent Orange exposure.  As noted above, the pump was implanted due to chronic nonmalignant pain, failed back pain syndrome of the lumbar spine.  Regardless, the Veteran is not service connected for peripheral neuropathy or a back disability.  (He has been previously denied both claims.) 

Based on the evidence of record as a whole, to include the above mentioned statements of the Veteran, medical records, and medical correspondence, the Board finds that SMC based on aid and attendance and housebound status is not warranted.  Most importantly, the Board finds that the Veteran's inability to ambulate and make certain movements is not due to his service-connected disabilities.  As noted above, the Veteran is service-connected for  PTSD, his left knee, prostate cancer, erectile dysfunction, and his left foot toe.  Although he has a single service-connected disability rated as 100 percent (PTSD), he does not have an additional service-connected disability or disabilities independently ratable at 60 percent.  There is no evidence of record which reflects that the Veteran is in need of aid and attendance or is housebound due to his service-connected disabilities.  To the contrary, the evidence reflects that his ambulation limitations are due to non-service connected disabilities.

In addition, the evidence does not reflect that the Veteran is in need of aid and attendance or is housebound for VA purposes.  As noted above, the private examiner stated that the Veteran is limited in his ability to perform simple daily functions for himself.  The examiner did not specify which tasks the Veteran was limited in doing.  The Veteran has stated that he cannot do several things: he cannot drive, do his laundry due to the location of the washer and dryer, make his bed, take care of his lawn, and take his garbage to the curb.  However, none of these things is significant, either singularly or in combination, of the need for regular aid and attendance.  The evidence does not reflect that the Veteran needs help dressing or undressing himself, keeping himself ordinarily clean, feeding himself or that he requires care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  

The evidence is also against a finding that the Veteran is permanently housebound or bedridden.  While the Veteran may be unable to ambulate, he is able to use a wheelchair, and does leave his house on occasion.  The evidence reflects that the Veteran was to remain in bed, in March 2007; however, this was due to surgery and not permanent or long term in nature.  The Veteran has stated that he goes outside to get his newspaper and mail, and that he uses a wheelchair, indicating that he is not "bedridden".  There is no evidence that he is cannot go farther distances with the use of a wheelchair.

While, the Board may be sympathetic to the Veteran's health situation, the evidence is against the appellant finding that his VA disabilities cause him to be in need of aid and assistance or is housebound for VA purposes.  The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to SMC based on a need for aid and attendance or based on housebound status.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


